Citation Nr: 0809196	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-10 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left elbow.

2.  Entitlement to service connection for osteoarthritis of 
the right leg.

3.  Entitlement to service connection for osteoarthritis of 
the right foot.  

4.  Entitlement to service connection for osteoarthritis of 
the right knee.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
osteoarthritis of the back.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO did not provide the veteran with a VA medical 
examination or a medical opinion for the veteran's left 
elbow, right leg, right foot and right knee condition.  The 
VA must provide a VA medical examination or opinion when 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim, however, the 
evidence contains (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability.  See 38 U.S.C. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The information and 
evidence contains competent lay evidence of persistent or 
recurrent symptoms of a left elbow, right leg, right foot, 
and right knee condition.  See the April 2006 Form 9.  The 
veteran received a VA examination for his right knee in 
December 2001; however, that was conducted over seven years 
ago.  

Furthermore, a review of the record reveals that a remand for 
additional notification and development is necessary with 
respect to the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for osteoarthritis of the back.

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  ld. at 10.

In the February 2005 VCAA letter the RO notified the veteran 
of the evidence and information that was necessary to 
establish entitlement to the underlying claim for the 
benefits sought.  However, the RO did not notify the veteran 
of the evidence and information that was necessary to reopen 
the claim or describe what evidence would be necessary to 
substantiate the elements required to establish service 
connection that was found insufficient in the previous 
denial.  ld. at 10.  Moreover, the veteran has not 
demonstrated actual knowledge of these elements.  The veteran 
should be provided such notice as required by Kent.  ld.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
a VA orthopedic examination of his left 
elbow, right leg, right foot and right 
knee.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any left elbow, right leg, 
right foot, or right knee disorder 
found on examination is at least as 
likely than not (i.e., a fifty percent 
or greater probability), related to the 
veteran's osteoarthritis of the right 
shoulder or related to the veteran's 
active military service.  The examiner 
should provide a complete rationale for 
conclusions reached.   Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	The RO should send the veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA 
notice should advise the veteran of 
what evidence and information is 
necessary to reopen the claim and what 
evidence is necessary to substantiate 
the elements required to establish 
service connection that were found 
insufficient in the prior denial of his 
claim for a back condition in September 
1996, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
In addition, the RO should include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development 
as required by VA law.

3.	Thereafter, the veteran's claims for 
service connection for osteoarthritis 
of the left elbow, right leg, right 
foot, and right knee and the veteran's 
claim of whether new and material 
evidence has been submitted to reopen 
the claim of entitlement to service 
connection for a back condition should 
be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

